Exhibit 10.48

AMENDMENT NO. 1

TO

ORANGE 21 INC.

NOTICE OF STOCK OPTION GRANT AND

STOCK OPTION AGREEMENT

This Amendment No. 1 to Notice of Stock Option Grant and Stock Option Agreement
(the “Amendment”) is entered into as of May 26, 2009 by and between Orange 21
Inc., a Delaware corporation (the “Company”) and A. Stone Douglass (“Optionee”).

RECITALS

WHEREAS, the Company and the Optionee have entered into the Notice of Stock
Option Grant and Stock Option Agreement, dated as of September 29, 2008, for a
total award of 250,000 shares (the “Agreement”); and

WHEREAS, the Company and the Optionee desire to amend the Agreement in
accordance with the terms of this Amendment.

NOW, THEREFORE, for good and valuable consideration, receipt of which is hereby
acknowledged, the Company and Optionee hereby agree to amend the Agreement as
follows:

1. Except as otherwise provided herein, capitalized terms used in this Amendment
shall have the definitions set forth in the Agreement.

2. The paragraph captioned “Exercise Price Per Share” in the Notice of Stock
Option Grant is hereby amended and restated as follows:

“$1.50.”

3. The paragraph captioned “Exercise Price Per Share” in the Notice of Exercise
of Stock Option is hereby amended and restated as follows:

“$1.50.”

4. Except specifically set forth herein, all of the terms and provisions of the
Agreement shall remain unchanged, unmodified and in full force and effect, and
the Agreement shall be read together and construed with this Amendment. This
Amendment shall be deemed an amendment to the Agreement, effective as of the
date hereof.

5. In the event of any conflict between the terms of this Amendment and the
Agreement, the terms of this Amendment shall govern and control. This Amendment
shall be governed by and construed under the laws of the State of Delaware
without regard to choice of laws or conflict of laws provisions thereof. This
Amendment may be executed in any number of counterparts, each of which shall be
deemed an original, but all of which together shall constitute one and the same
instrument. If one or more provisions of this



--------------------------------------------------------------------------------

Amendment are held to be unenforceable under applicable law, such provision
shall be excluded from this Amendment and the balance of the Amendment shall be
interpreted as if such provision were so excluded and shall be enforceable in
accordance with its terms. This Amendment, together with the Agreement,
constitutes the full and entire understanding and agreement between the parties
with regard to the subjects hereof and thereof.

[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK.]

 

2



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have executed this Amendment as of the
date first written above.

 

ORANGE 21 INC., a Delaware corporation

By:

 

/s/ Jerry Collazo

Name:

 

Jerry Collazo

Title:

 

Chief Financial Officer

OPTIONEE

By:

 

/s/ A. Stone Douglass

Name:

 

A. Stone Douglass

Title:

 

Chief Executive Officer

[SIGNATURE PAGE TO AMENDMENT NO. 1 TO ORANGE 21 INC.

NOTICE OF STOCK OPTION GRANT AND STOCK OPTION AGREEMENT]

 

3